 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (the “Security Agreement”) dated as of December 31,
2012, and made effective as of February 22, 2013, is executed by SOCIAL REALITY,
INC., a Delaware corporation (the “Debtor”), with its chief executive offices
located at 225 Santa Monica Blvd., 6th Floor, Santa Monica, CA 90401, and TCA
Global Credit Master Fund, LP (the “Secured Party”).

 

RECITALS:

 

WHEREAS, Debtor desires to borrow funds and obtain financial accommodations from
Secured Party pursuant to that certain Credit Agreement of even date herewith
among Debtor and Secured Party (the “Credit Agreement”).

 

NOW, THEREFORE, in consideration of the credit extended now and in the future by
Secured Party to the Debtor and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Debtor and Secured
Party hereby agree as follows:

 

AGREEMENTS:

 

1DEFINITIONS.

 

1.1          Defined Terms. Capitalized terms used but not otherwise defined in
this Security Agreement (including the Recitals) shall have the meanings
ascribed to them in the Credit Agreement. For the purposes of this Security
Agreement, the following capitalized words and phrases shall have the meanings
set forth below.

 

(a)          “Capital Securities” shall mean, with respect to any Person, all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of such Person’s capital, whether now outstanding
or issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

 

(b)          “Collateral” shall have the meaning set forth in Section 2.1
hereof.

 

(c)          “Obligor” shall mean Debtor, or any other party liable with respect
to the Obligations.

 

(d)          “Organizational Identification Number” means, with respect to
Debtor, the organizational identification number assigned to Debtor by the
applicable governmental unit or agency of the jurisdiction of organization of
Debtor, if any.

 

(e)          “Taxes” shall mean any and all present and future taxes, duties,
levies, imposts, deductions, assessments, charges or withholdings, and any and
all liabilities (including interest and penalties and other additions to taxes)
with respect to the foregoing.

 

1

 

 

(f)          “Unmatured Event of Default” shall mean any event which, with the
giving of notice, the passage of time or both, would constitute an Event of
Default.

 

1.2          Other Terms Defined in UCC. All other capitalized words and phrases
used herein and not otherwise specifically defined herein or in the Credit
Agreement shall have the respective meanings assigned to such terms in the UCC,
to the extent the same are used or defined therein.

 

1.3          Other Interpretive Provisions.

 

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms. Whenever the context so
requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa, and in particular the word “Debtor”
shall be so construed.

 

(b)          Section and Schedule references are to this Security Agreement
unless otherwise specified. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Security Agreement shall refer to this
Security Agreement as a whole and not to any particular provision of this
Security Agreement

 

(c)          The term “including” is not limiting, and means “including, without
limitation”.

 

(d)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including”.

 

(e)          Unless otherwise expressly provided herein: (i) references to
agreements (including this Security Agreement and the other Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, supplements and other modifications thereto, but only
to the extent such amendments, restatements, supplements and other modifications
are not prohibited by the terms of any Loan Document; and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.

 

(f)          To the extent any of the provisions of the other Loan Documents are
inconsistent with the terms of this Security Agreement, the provisions of this
Security Agreement shall govern.

 

(g)          This Security Agreement and the other Loan Documents may use
several different limitations, tests or measurements to regulate the same or
similar matters. All such limitations, tests and measurements are cumulative and
each shall be performed in accordance with its terms.

 

2

 

 

2SECURITY FOR THE OBLIGATIONS.

 

2.1          Security for Obligations. As security for the payment and
performance of the Obligations, Debtor does hereby pledge, assign, transfer,
deliver and grant to Secured Party, for its own benefit and as agent for its
Affiliates, a continuing and unconditional first priority security interest in
and to any and all property of Debtor, of any kind or description, tangible or
intangible, wheresoever located and whether now existing or hereafter arising or
acquired, including the following (all of which property for Debtor, along with
the products and proceeds therefrom, are individually and collectively referred
to as the “Collateral”):

 

(a)          all property of, or for the account of, Debtor now or hereafter
coming into the possession, control or custody of, or in transit to, Secured
Party or any agent or bailee for Secured Party or any parent, affiliate or
subsidiary of Secured Party or any participant with Secured Party in the
Obligations (whether for safekeeping, deposit, collection, custody, pledge,
transmission or otherwise), including all cash, earnings, dividends, interest,
or other rights in connection therewith and the products and proceeds therefrom,
including the proceeds of insurance thereon; and

 

(b)          the additional property of Debtor, whether now existing or
hereafter arising or acquired, and wherever now or hereafter located, together
with all additions and accessions thereto, substitutions, betterments and
replacements therefor, products and Proceeds therefrom, and all of Debtor’s
books and records and recorded data relating thereto (regardless of the medium
of recording or storage), together with all of Debtor's right, title and
interest in and to all computer software required to utilize, create, maintain
and process any such records or data on electronic media, identified and set
forth as follows:

 

(i)          All Accounts and all goods whose sale, lease or other disposition
by Debtor has given rise to Accounts and have been returned to, or repossessed
or stopped in transit by, Debtor, or rejected or refused by an Account Debtor;

 

(ii)         All Inventory, including raw materials, work-in-process and
finished goods;

 

(iii)        All goods (other than Inventory), including embedded software,
Equipment, vehicles, furniture and Fixtures;

 

(iv)        All Software and computer programs;

 

(v)         All Securities, Investment Property, Financial Assets and Deposit
Accounts, specifically including the Lock Box Account, and all funds at any time
deposited therewith, and all funds and amounts reserved or held back by any
Payment Processing Companies;

 

(vi)        All Chattel Paper, Electronic Chattel Paper, Instruments, Documents,
Letter of Credit Rights, all proceeds of letters of credit,
Health-Care-Insurance Receivables, Supporting Obligations, notes secured by real
estate, Commercial Tort Claims and General Intangibles, including Payment
Intangibles; and

 

3

 

 

(vii)       All real estate property owned by Debtor and the interest of Debtor
in fixtures related to such real property;

 

(viii)      All Proceeds (whether Cash Proceeds or Non-cash Proceeds) of the
foregoing property, including all insurance policies and proceeds of insurance
payable by reason of loss or damage to the foregoing property, including
unearned premiums, and of eminent domain or condemnation awards.

 

2.2           Possession and Transfer of Collateral. Until an Event of Default
has occurred, but subject to Secured Party’s rights under the Credit Agreement
(specifically with respect to Secured Party’s rights to use and apply money in
the Lock Box Account), Debtor shall be entitled to possession and use of the
Collateral (other than Instruments or Documents (including Tangible Chattel
Paper and Investment Property consisting of certificated securities) and other
Collateral required to be delivered to Secured Party pursuant to this Section
2). The cancellation or surrender of any promissory note evidencing an
Obligation, upon payment or otherwise, shall not affect the right of Secured
Party to retain the Collateral for any other of the Obligations, except upon
payment in full of the Obligations. Debtor shall not sell, assign (by operation
of law or otherwise), license, lease or otherwise dispose of, or grant any
option with respect to any of the Collateral, except as permitted pursuant to
the Credit Agreement.

 

2.3           Financing Statements. Debtor authorizes Secured Party to prepare
and file such financing statements, amendments and other documents and do such
acts as Secured Party deems necessary in order to establish and maintain valid,
attached and perfected, first priority security interests in the Collateral in
favor of Secured Party, for its own benefit and as agent for its Affiliates,
free and clear of all Liens and claims and rights of third parties whatsoever,
except Permitted Liens. Debtor hereby irrevocably authorizes Secured Party at
any time, and from time to time, to file in any jurisdiction any initial
financing statements and amendments thereto that: (a) indicate the Collateral:
(i) is comprised of all assets of Debtor (or words of similar effect),
regardless of whether any particular asset comprising a part of the Collateral
falls within the scope of Article 9 of the UCC of the jurisdiction wherein such
financing statement or amendment is filed; or (ii) as being of an equal or
lesser scope or within greater detail as the grant of the security interest set
forth herein; and (b) contain any other information required by Section 5 of
Article 9 of the UCC of the jurisdiction wherein such financing statement or
amendment is filed regarding the sufficiency or filing office acceptance of any
financing statement or amendment, including: (A) whether Debtor is an
organization, the type of organization and any Organizational Identification
Number issued to Debtor; and (B) in the case of a financing statement filed as a
fixture filing or indicating Collateral as as-extracted collateral or timber to
be cut, a sufficient description of the real property to which the Collateral
relates. Debtor agrees to furnish any such information to Secured Party promptly
upon request. In addition, Debtor shall make appropriate entries on its books
and records disclosing the security interests of Secured Party, for its own
benefit and as agent for its Affiliates, in the Collateral. Debtor hereby agrees
that a photogenic or other reproduction of this Security Agreement is sufficient
for filing as a financing statement and Debtor authorizes Secured Party to file
this Security Agreement as a financing statement in any jurisdiction.

 

4

 

 

2.4           Preservation of the Collateral. Secured Party may, but is not
required to, take such actions from time to time as Secured Party deems
appropriate to maintain or protect the Collateral. Secured Party shall have
exercised reasonable care in the custody and preservation of the Collateral if
Secured Party takes such action as Debtor shall reasonably request in writing
which is not inconsistent with Secured Party’s status as a secured party, but
the failure of Secured Party to comply with any such request shall not be deemed
a failure to exercise reasonable care; provided, however, Secured Party’s
responsibility for the safekeeping of the Collateral shall: (i) be deemed
reasonable if such Collateral is accorded treatment substantially equal to that
which Secured Party accords its own property; and (ii) not extend to matters
beyond the control of Secured Party, including acts of God, war, insurrection,
riot or governmental actions. In addition, any failure of Secured Party to
preserve or protect any rights with respect to the Collateral against prior or
third parties, or to do any act with respect to preservation of the Collateral,
not so requested by Debtor, shall not be deemed a failure to exercise reasonable
care in the custody or preservation of the Collateral. Debtor shall have the
sole responsibility for taking such action as may be necessary, from time to
time, to preserve all rights of Debtor and Secured Party in the applicable
Collateral against prior or third parties. Without limiting the generality of
the foregoing, where Collateral consists, in whole or in part, of Capital
Securities, Debtor represents to, and covenants with, Secured Party that Debtor
has made arrangements for keeping informed of changes or potential changes
affecting the Capital Securities (including rights to convert or subscribe,
payment of dividends, reorganization or other exchanges, tender offers and
voting rights), and Debtor agrees that Secured Party shall have no
responsibility or liability for informing Debtor of any such or other changes or
potential changes or for taking any action or omitting to take any action with
respect thereto.

 

2.5           Other Actions as to any and all Collateral. Debtor further agrees
to take any other action reasonably requested by Secured Party to ensure the
attachment, perfection and first priority of, and the ability of Secured Party
to enforce, the security interest of Secured Party, for its own benefit and as
agent for its Affiliates, in any and all of the Collateral, including: (i)
causing Secured Party’s name to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of the bank to enforce, the security
interest of Secured Party, for its own benefit and as agent for its Affiliates,
in such Collateral; (ii) complying with any provision of any statute, regulation
or treaty of the United States as to any material portion of the Collateral as
soon as possible but not more than forty-five (45) days after such request if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of Secured Party to enforce, the security interest of
Secured Party, for its own benefit and as agent for its Affiliates, in such
Collateral; (iii) obtaining governmental and other third party consents and
approvals, including, without limitation, any consent of any licensor, lessor or
other Person with authority or control over or an interest in any material
portion of the Collateral as soon as possible but not more than forty-five (45)
days after such request; (iv) obtaining waivers from mortgagees and landlords in
form and substance reasonably satisfactory to Secured Party which affect any
material portion of the Collateral as soon as possible but not more than
forty-five (45) days after such request; and (v) taking all actions required by
the UCC in effect from time to time or by other law, as applicable in any
relevant UCC jurisdiction, or by other law as applicable in any foreign
jurisdiction. Debtor further agrees to indemnify and hold Secured Party harmless
against claims of any Persons not a party to this Security Agreement concerning
disputes arising over the Collateral, except to the extent resulting from the
gross negligence or willful misconduct of Secured Party or its Affiliates.

 

5

 

 

2.6           Collateral in the Possession of a Warehouseman or Bailee. If any
material portion of the Collateral at any time is in the possession of a
warehouseman or bailee, Debtor shall promptly notify Secured Party thereof, and,
as soon as possible, but not more than forty-five (45) days later, shall obtain
a Collateral Access Agreement in form and substance reasonably satisfactory to
Secured Party from such warehouseman or bailee.

 

2.7           Letter-of-Credit Rights. If Debtor at any time is a beneficiary
under a letter of credit now or hereafter issued in favor of Debtor, Debtor
shall promptly notify Secured Party thereof and, at the request and option of
Secured Party, Debtor shall, pursuant to an agreement in form and substance
reasonably satisfactory to Secured Party, either: (i) arrange for the issuer and
any confirmer of such letter of credit to consent to an assignment to Secured
Party, for its own benefit and as agent for its Affiliates, of the proceeds of
any drawing under the letter of credit; or (ii) arrange for Secured Party, for
its own benefit and as agent for its Affiliates, to become the transferee
beneficiary of the letter of credit, with Secured Party agreeing, in each case,
that the proceeds of any drawing under the letter to credit are to be applied as
provided in the Credit Agreement.

 

2.8           Commercial Tort Claims. If Debtor shall at any time hold or
acquire a Commercial Tort Claim, Debtor shall promptly notify Secured Party in
writing signed by Debtor of the details thereof and grant to Secured Party, for
its own benefit and as agent for its Affiliates, in such written notice or other
written instrument, a security interest therein and in the proceeds thereof, all
upon the terms of this Security Agreement, in each case in form and substance
reasonably satisfactory to Secured Party, and shall execute any amendments
hereto deemed reasonably necessary by Secured Party to perfect the security
interest of Secured Party, for its own benefit and as agent for its Affiliates,
in such Commercial Tort Claim.

 

2.9           Electronic Chattel Paper and Transferable Records. If Debtor at
any time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, Debtor shall promptly notify Secured Party thereof and, at the
request of Secured Party, shall take such action as Secured Party may reasonably
request to vest in Secured Party control under Section 9-105 of the UCC of such
electronic chattel paper or control under Section 201 of the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, Section
16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. Secured Party agrees with Debtor that
Secured Party will arrange, pursuant to procedures reasonably satisfactory to
Secured Party and so long as such procedures will not result in Secured Party’s
loss of control, for Debtor to make alterations to the electronic chattel paper
or transferable record permitted under Section 9-105 of the UCC or, as the case
may be, Section 201 of the federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the Uniform Electronic Transactions Act, for a
party in control to make without loss of control.

 

6

 

 

3REPRESENTATIONS AND WARRANTIES.

 

Debtor makes the following representations and warranties to Secured Party:

 

3.1           Debtor Organization and Name. Debtor is a corporation duly
organized, existing and in good standing under the laws of its State of
organization, with full and adequate power to carry on and conduct its business
as presently conducted. Debtor is duly licensed or qualified in all foreign
jurisdictions wherein the nature of its activities requires such qualification
or licensing, except where the failure to so qualify would not result in a
Material Adverse Effect. Debtor’s Organizational Identification Number is set
forth in the Credit Agreement. The exact legal name of Debtor is as set forth in
the first paragraph of this Security Agreement, and Debtor currently does not
conduct, nor has it during the last five (5) years conducted, business under any
other name or trade name.

 

3.2           Authorization. Debtor has full right, power and authority to enter
into this Security Agreement and to perform all of its duties and obligations
under this Security Agreement. The execution and delivery of this Security
Agreement and the other Loan Documents will not, nor will the observance or
performance of any of the matters and things herein or therein set forth,
violate or contravene any provision of law or of the articles of incorporation
or by-laws of Debtor. All necessary and appropriate action has been taken on the
part of Debtor to authorize the execution and delivery of this Security
Agreement.

 

3.3           Validity and Binding Nature. This Security Agreement is the legal,
valid and binding obligation of Debtor, enforceable against Debtor in accordance
with its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors' rights generally and to general principles of
equity.

 

3.4           Consent; Absence of Breach. The execution, delivery and
performance of this Security Agreement and any other documents or instruments to
be executed and delivered by Debtor in connection herewith, do not and will not:
(a) require any consent, approval, authorization, or filings with, notice to or
other act by or in respect of, any governmental authority or any other Person
(other than filings or notices pursuant to federal or state securities laws or
other than any consent or approval which has been obtained and is in full force
and effect); (b) conflict with: (i) any provision of law or any applicable
regulation, order, writ, injunction or decree of any court or governmental
authority; (ii) the articles of incorporation, bylaws or other organic or
governance document of Debtor; or (iii) any agreement, indenture, instrument or
other document, or any judgment, order or decree, which is binding upon Debtor
or any of its properties or assets; or (c) require, or result in, the creation
or imposition of any Lien on any asset of Debtor, other than Liens in favor of
Secured Party created pursuant to this Security Agreement and Permitted Liens.

 

3.5           Ownership of Collateral; Liens. Debtor is the sole owner of all
the Collateral, free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and other intellectual property rights), other than Permitted Liens.

 

7

 

 

3.6           Adverse Circumstances. No condition, circumstance, event,
agreement, document, instrument, restriction, litigation or proceeding (or
threatened litigation or proceeding or basis therefor) exists which: (i) would
have a Material Adverse Effect upon Debtor; or (ii) would constitute an Event of
Default or an Unmatured Event of Default.

 

3.7           Security Interest. This Security Agreement creates a valid
security interest in favor of Secured Party in the Collateral and, when properly
perfected by filing in the appropriate jurisdictions, or by possession or
Control of such Collateral by Secured Party or delivery of such Collateral to
Secured Party, shall constitute a valid, perfected, first-priority security
interest in such Collateral.

 

3.8           Place of Business. The principal place of business and books and
records of Debtor is set forth in the preamble to this Security Agreement, and
the location of all Collateral, if other than at such principal place of
business, is as set forth on Schedule 3.8 attached hereto and made a part
hereof, and Debtor shall promptly notify Secured Party of any change in such
locations. Debtor will not remove or permit the Collateral to be removed from
such locations without the prior written consent of Secured Party, except as
permitted pursuant to the Credit Agreement.

 

3.9           Complete Information. This Security Agreement and all financial
statements, schedules, certificates, confirmations, agreements, contracts, and
other materials and information heretofore or contemporaneously herewith
furnished in writing by Debtor to Secured Party for purposes of, or in
connection with, this Security Agreement and the transactions contemplated
hereby is, and all written information hereafter furnished by or on behalf of
Debtor to Secured Party pursuant hereto or in connection herewith will be, true
and accurate in every material respect on the date as of which such information
is dated or certified, and none of such information is or will be incomplete by
omitting to state any material fact necessary to make such information not
misleading in light of the circumstances under which made (it being recognized
by Secured Party that any projections and forecasts provided by Debtor are based
on good faith estimates and assumptions believed by Debtor to be reasonable as
of the date of the applicable projections or assumptions and that actual results
during the period or periods covered by any such projections and forecasts may
differ from projected or forecasted results).

 

4REMEDIES.

 

Upon the occurrence of any default in the payment or performance of any of the
covenants, conditions and agreements contained in this Security Agreement or any
other Event of Default, Secured Party shall have all rights, powers and remedies
set forth in this Security Agreement or the other Loan Documents or in any other
written agreement or instrument relating to any of the Obligations or any
security therefor, as a secured party under the UCC or as otherwise provided at
law or in equity. Without limiting the generality of the foregoing, Secured
Party may, at its option upon the occurrence of an Event of Default, declare its
commitments to Debtor to be terminated and all Obligations to be immediately due
and payable, or, if provided in the Loan Documents, all commitments of Secured
Party to Debtor shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of Secured Party. Debtor hereby waives any and all
presentment, demand, notice of dishonor, protest, and all other notices and
demands in connection with the enforcement of Secured Party’s rights under the
Loan Documents, and hereby consents to, and waives notice of release, with or
without consideration, of any Collateral, notwithstanding anything contained
herein or in the Loan Documents to the contrary. In addition to the foregoing:

 

8

 

 

4.1           Possession and Assembly of Collateral. Secured Party may, without
notice, demand or the initiation of legal process of any kind, take possession
of any or all of the Collateral (in addition to Collateral of which Secured
Party already has possession), wherever it may be found, and for that purpose
may pursue the same wherever it may be found, and may at any time enter into any
of Debtor’s premises where any of the Collateral may be or is supposed to be,
and search for, take possession of, remove, keep and store any of the Collateral
until the same shall be sold or otherwise disposed of and Secured Party shall
have the right to store and conduct a sale of the same in any of Debtor’s
premises without cost to Secured Party. At Secured Party’s request, Debtor will,
at Debtor’s sole expense, assemble the Collateral and make it available to
Secured Party at a place or places to be designated by Secured Party which is
reasonably convenient to Secured Party and Debtor.

 

4.2           Sale of Collateral. Secured Party may sell any or all of the
Collateral at public or private sale, upon such terms and conditions as Secured
Party may deem proper, and Secured Party may purchase any or all of the
Collateral at any such sale. Debtor acknowledges that Secured Party may be
unable to effect a public sale of all or any portion of the Collateral because
of certain legal and/or practical restrictions and provisions which may be
applicable to the Collateral and, therefore, may be compelled to resort to one
or more private sales to a restricted group of offerees and purchasers. Debtor
consents to any such private sale so made even though at places and upon terms
less favorable than if the Collateral were sold at public sale. Secured Party
shall have no obligation to clean-up or otherwise prepare the Collateral for
sale. Secured Party may apply the net proceeds, after deducting all costs,
expenses, attorneys’ and paralegals’ fees incurred or paid at any time in the
collection, protection and sale of the Collateral and the Obligations, to the
payment of the Obligations, returning the excess proceeds, if any, to Debtor.
Debtor shall remain liable for any amount remaining unpaid after such
application, with interest at the Default Rate. Any notification of intended
disposition of the Collateral required by law shall be conclusively deemed
reasonably and properly given if given by Secured Party at least ten (10)
calendar days before the date of such disposition. Debtor hereby confirms,
approves and ratifies all acts and deeds of Secured Party relating to the
foregoing, and each part thereof, and expressly waives any and all claims of any
nature, kind or description which it has or may hereafter have against Secured
Party or its representatives, by reason of taking, selling or collecting any
portion of the Collateral. Debtor consents to releases of the Collateral at any
time (including prior to default) and to sales of the Collateral in groups,
parcels or portions, or as an entirety, as Secured Party shall deem appropriate.
Debtor expressly absolves Secured Party from any loss or decline in market value
of any Collateral by reason of delay in the enforcement or assertion or
non-enforcement of any rights or remedies under this Security Agreement.

 

9

 

 

4.3           Standards for Exercising Remedies. To the extent that applicable
law imposes duties on Secured Party to exercise remedies in a commercially
reasonable manner, Debtor acknowledges and agrees that it is not commercially
unreasonable for Secured Party: (i) to incur expenses deemed necessary by
Secured Party to prepare Collateral for disposition or otherwise to complete raw
material or work-in-process into finished goods or other finished products for
disposition; (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of; (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral; (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as Debtor, for expressions of
interest in acquiring all or any portion of the Collateral; (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets; (ix) to dispose of assets
in wholesale rather than retail markets; (x) to disclaim disposition warranties,
including any warranties of title; (xi) to purchase insurance or credit
enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral; or (xii) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral. Debtor acknowledges
that the purpose of this section is to provide non-exhaustive indications of
what actions or omissions by Secured Party would not be commercially
unreasonable in Secured Party’s exercise of remedies against the Collateral and
that other actions or omissions by Secured Party shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section. Without limitation upon the foregoing, nothing contained in this
Section shall be construed to grant any rights to Debtor or to impose any duties
on Secured Party that would not have been granted or imposed by this Security
Agreement or by applicable law in the absence of this Section.

 

4.4           UCC and Offset Rights. Secured Party may exercise, from time to
time, any and all rights and remedies available to it under the UCC or under any
other applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Security Agreement or in any other agreements between
any Obligor and Secured Party, and may, without demand or notice of any kind,
appropriate and apply toward the payment of such of the Obligations, whether
matured or unmatured, including costs of collection and attorneys’ and
paralegals’ fees and costs, and in such order of application as Secured Party
may, from time to time, elect, any indebtedness of Secured Party to any Obligor,
however created or arising, including balances, credits, deposits, accounts or
moneys of such Obligor in the possession, control or custody of, or in transit
to Secured Party. Debtor, on behalf of itself and any Obligor, hereby waives the
benefit of any law that would otherwise restrict or limit Secured Party in the
exercise of its right, which is hereby acknowledged, to appropriate at any time
hereafter any such indebtedness owing from Secured Party to any Obligor.

 



10

 

 

4.5           Additional Remedies. Upon the occurrence of an Event of Default,
Secured Party shall have the right and power to:

 

(a)      instruct Debtor, at its own expense, to notify any parties obligated on
any of the Collateral, including any Account Debtors and Payment Processing
Companies, to make payment directly to Secured Party of any amounts due or to
become due thereunder, or Secured Party may directly notify such obligors of the
security interest of Secured Party, and/or of the assignment to Secured Party of
the Collateral and direct such obligors to make payment to Secured Party of any
amounts due or to become due with respect thereto, and thereafter, collect any
such amounts due on the Collateral directly from such Persons obligated thereon;

 

(b)       enforce collection of any of the Collateral, including any Accounts,
by suit or otherwise, or make any compromise or settlement with respect to any
of the Collateral, or surrender, release or exchange all or any part thereof, or
compromise, extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder;

 

(c)       take possession or control of any proceeds and products of any of the
Collateral, including the proceeds of insurance thereon;

 

(d)       extend, renew or modify for one or more periods (whether or not longer
than the original period) the Obligations or any obligation of any nature of any
other obligor with respect to the Obligations;

 

(e)       grant releases, compromises or indulgences with respect to the
Obligations, any extension or renewal of any of the Obligations, any security
therefor, or to any other obligor with respect to the Obligations;

 

(f)       transfer the whole or any part of Capital Securities which may
constitute Collateral into the name of Secured Party or Secured Party’s nominee
without disclosing, if Secured Party so desires, that such Capital Securities so
transferred are subject to the security interest of Secured Party, and any
corporation, association, or any of the managers or trustees of any trust
issuing any of such Capital Securities, or any transfer agent, shall not be
bound to inquire, in the event that Secured Party or such nominee makes any
further transfer of such Capital Securities, or any portion thereof, as to
whether Secured Party or such nominee has the right to make such further
transfer, and shall not be liable for transferring the same;

 

(g)      vote the Collateral;

 

(h)     make an election with respect to the Collateral under Section 1111 of
the Bankruptcy Code or take action under Section 364 or any other section of
Bankruptcy Code; provided, however, that any such action of Secured Party as set
forth herein shall not, in any manner whatsoever, impair or affect the liability
of Debtor hereunder, nor prejudice, waive, nor be construed to impair, affect,
prejudice or waive Secured Party’s rights and remedies at law, in equity or by
statute, nor release, discharge, nor be construed to release or discharge,
Debtor, any guarantor or other Person liable to Secured Party for the
Obligations; and

 

(i)       at any time, and from time to time, accept additions to, releases,
reductions, exchanges or substitution of the Collateral, without in any way
altering, impairing, diminishing or affecting the provisions of this Security
Agreement, the Loan Documents, or any of the other Obligations, or Secured
Party’s rights hereunder, under the Obligations.

 

11

 

 

Debtor hereby ratifies and confirms whatever Secured Party may do with respect
to the Collateral and agrees that Secured Party shall not be liable for any
error of judgment or mistakes of fact or law with respect to actions taken in
connection with the Collateral.

 

4.6           Attorney-in-Fact. Debtor hereby irrevocably makes, constitutes and
appoints Secured Party (and any officer of Secured Party or any Person
designated by Secured Party for that purpose) as Debtor’s true and lawful proxy
and attorney-in-fact (and agent-in-fact) in Debtor’s name, place and stead, with
full power of substitution, to: (i) take such actions as are permitted in this
Security Agreement; (ii) execute such financing statements and other documents
and to do such other acts as Secured Party may require to perfect and preserve
Secured Party’s security interest in, and to enforce such interests in the
Collateral; and (iii) upon the occurrence of an Event of Default, carry out any
remedy provided for in this Security Agreement, the Credit Agreement, or
otherwise at law or in equity, including endorsing Debtor’s name to checks,
drafts, instruments and other items of payment, and proceeds of the Collateral,
executing change of address forms with the postmaster of the United States Post
Office serving the address of Debtor, changing the address of Debtor to that of
Secured Party, opening all envelopes addressed to Debtor and applying any
payments contained therein to the Obligations, and changing any merchant
accounts or instructions to Payment Processing Companies regarding any
credit/debit card payments from Account Debtors. Debtor hereby acknowledges that
the constitution and appointment of such proxy and attorney-in-fact are coupled
with an interest and are irrevocable. Debtor hereby ratifies and confirms all
that such attorney-in-fact may do or cause to be done by virtue of any provision
of this Security Agreement.

 

4.7           No Marshaling. Secured Party shall not be required to marshal any
present or future collateral security (including this Security Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order. To the extent that it lawfully may, Debtor hereby agrees
that it will not invoke any law relating to the marshaling of collateral which
might cause delay in or impede the enforcement of Secured Party’s rights under
this Security Agreement or under any other instrument creating or evidencing any
of the Obligations or under which any of the Obligations is outstanding or by
which any of the Obligations is secured or payment thereof is otherwise assured,
and, to the extent that it lawfully may, Debtor hereby irrevocably waives the
benefits of all such laws.

 

4.8           No Waiver. No Event of Default shall be waived by Secured Party
except in writing. No failure or delay on the part of Secured Party in
exercising any right, power or remedy hereunder shall operate as a waiver of the
exercise of the same or any other right at any other time; nor shall any single
or partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder. There shall be no obligation on the part of Secured Party to exercise
any remedy available to Secured Party in any order. The remedies provided for
herein are cumulative and not exclusive of any remedies provided at law or in
equity. Debtor agrees that in the event that Debtor fails to perform, observe or
discharge any of its Obligations or liabilities under this Security Agreement or
any other agreements with Secured Party, no remedy of law will provide adequate
relief to Secured Party, and further agrees that Secured Party shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

 

12

 

 

4.9           Application of Proceeds. Secured Party will, within three (3)
Business Days after receipt of cash or solvent credits from collection of items
of payment, proceeds of Collateral or any other source, apply the whole or any
part thereof against the Obligations secured hereby. Secured Party shall further
have the exclusive right to determine how, when and what application of such
payments and such credits shall be made on the Obligations, and such
determination shall be conclusive upon Debtor. Any proceeds of any disposition
by Secured Party of all or any part of the Collateral may be first applied by
Secured Party to the payment of expenses incurred by Secured Party in connection
with the Collateral, including reasonable attorneys’ fees and legal expenses and
costs as provided for in Section 5.13 hereof.

 

5MISCELLANEOUS.

 

5.1           Entire Agreement. This Security Agreement and the other Loan
Documents: (i) are valid, binding and enforceable against Debtor and Secured
Party in accordance with their respective provisions and no conditions exist as
to their legal effectiveness; (ii) constitute the entire agreement between the
parties with respect to the subject matter hereof and thereof; and (iii) are the
final expression of the intentions of Debtor and Secured Party. No promises,
either expressed or implied, exist between Debtor and Secured Party, unless
contained herein or therein. This Security Agreement, together with the other
Loan Documents, supersedes all negotiations, representations, warranties,
commitments, term sheets, discussions, negotiations, offers or contracts (of any
kind or nature, whether oral or written) prior to or contemporaneous with the
execution hereof with respect to any matter, directly or indirectly related to
the terms of this Security Agreement and the other Loan Documents. This Security
Agreement and the other Loan Documents are the result of negotiations between
Secured Party and Debtor and have been reviewed (or have had the opportunity to
be reviewed) by counsel to all such parties, and are the products of all
parties. Accordingly, this Security Agreement and the other Loan Documents shall
not be construed more strictly against Secured Party merely because of Secured
Party's involvement in their preparation.

 

5.2           Amendments; Waivers. No delay on the part of Secured Party in the
exercise of any right, power or remedy shall operate as a waiver thereof, nor
shall any single or partial exercise by Secured Party of any right, power or
remedy preclude other or further exercise thereof, or the exercise of any other
right, power or remedy. No amendment, modification or waiver of, or consent with
respect to, any provision of this Security Agreement or the other Loan Documents
shall in any event be effective unless the same shall be in writing and
acknowledged by Secured Party, and then any such amendment, modification, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

5.3           WAIVER OF DEFENSES. DEBTOR WAIVES EVERY PRESENT AND FUTURE
DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH DEBTOR MAY NOW HAVE OR
HEREAFTER MAY HAVE TO ANY ACTION BY SECURED PARTY IN ENFORCING THIS SECURITY
AGREEMENT. PROVIDED SECURED PARTY ACTS IN GOOD FAITH, DEBTOR RATIFIES AND
CONFIRMS WHATEVER SECURED PARTY MAY DO PURSUANT TO THE TERMS OF THIS SECURITY
AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR SECURED PARTY GRANTING
ANY FINANCIAL ACCOMMODATION TO DEBTOR.

 

13

 

 

5.4           FORUM SELECTION AND CONSENT TO JURISDICTION. TO INDUCE SECURED
PARTY TO MAKE FINANCIAL ACCOMODATIONS TO DEBTOR, DEBTOR AGREES THAT ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE FEDERAL OR STATE COURTS OF CLARK COUNTY, NEVADA; PROVIDED
THAT NOTHING IN THIS SECURITY AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
SECURED PARTY FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION. DEBTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF CLARK COUNTY, NEVADA, FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. DEBTOR AND SECURED PARTY FURTHER IRREVOCABLY
CONSENT TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEVADA. DEBTOR HEREBY EXPRESSLY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

5.5           WAIVER OF JURY TRIAL. DEBTOR AND SECURED PARTY, AFTER CONSULTING
OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS SECURITY
AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE
COLLATERAL, OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR
WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR
ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE
FOREGOING, OR ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH SECURED PARTY
AND DEBTOR ARE ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THIS PROVISION
IS A MATERIAL INDUCEMENT FOR SECURED PARTY GRANTING ANY FINANCIAL ACCOMMODATION
TO DEBTOR.

 

5.6           Assignability. Secured Party, prior to the occurrence of an Event
of Default and with the consent of Debtor, which consent will not be
unreasonably withheld, and after the occurrence of an Event of Default without
consent from or notice to anyone, may at any time assign Secured Party’s rights
in this Security Agreement, the other Loan Documents, the Obligations, or any
part thereof and transfer Secured Party’s rights in any or all of the
Collateral, and Secured Party thereafter shall be relieved from all liability
with respect to such Collateral. This Security Agreement shall be binding upon
Secured Party and Debtor and its respective legal representatives and
successors. All references herein to Debtor shall be deemed to include any
successors, whether immediate or remote. In the case of a joint venture or
partnership, the term “Debtor” shall be deemed to include all joint venturers or
partners thereof, who shall be jointly and severally liable hereunder.

 

14

 

 

5.7           Binding Effect. This Security Agreement shall become effective
upon execution by Debtor and Secured Party.

 

5.8           Governing Law. This Security Agreement shall be delivered and
accepted in and shall be deemed to be a contract made under and governed by the
internal laws of the State of Nevada, without regard to conflict of laws
principles.

 

5.9           Enforceability. Wherever possible, each provision of this Security
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by, unenforceable or invalid under any jurisdiction, such provision
shall as to such jurisdiction, be severable and be ineffective to the extent of
such prohibition or invalidity, without invalidating the remaining provisions of
this Security Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

5.10         Time of Essence. Time is of the essence in making payments of all
amounts due Secured Party under the Loan Documents and in the performance and
observance by Debtor of each covenant, agreement, provision and term of this
Security Agreement and the other Loan Documents.

 

5.11         Counterparts; Facsimile Signatures. This Security Agreement may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Security Agreement. Receipt of an executed signature page to this Security
Agreement by facsimile or other electronic transmission shall constitute
effective delivery thereof. Electronic records of executed Loan Documents
maintained by Secured Party shall be deemed to be originals thereof.

 

5.12         Notices. Except as otherwise provided herein, Debtor waives all
notices and demands in connection with the enforcement of Secured Party’s rights
hereunder. All notices, requests, demands and other communications provided for
hereunder shall be made in accordance with the terms of the Credit Agreement.

 

15

 

 

5.13         Costs, Fees and Expenses. Debtor shall pay or reimburse Secured
Party for all reasonable costs, fees and expenses incurred by Secured Party or
for which Secured Party becomes obligated in connection with the enforcement of
this Security Agreement, including search fees, costs and expenses and
attorneys’ fees, costs and time charges of counsel to Secured Party and all
taxes payable in connection with this Security Agreement. In furtherance of the
foregoing, Debtor shall pay any and all stamp and other taxes, UCC search fees,
filing fees and other costs and expenses in connection with the execution and
delivery of this Security Agreement and the other Loan Documents to be delivered
hereunder, and agrees to save and hold Secured Party harmless from and against
any and all liabilities with respect to or resulting from any delay in paying or
omission to pay such costs and expenses. That portion of the Obligations
consisting of costs, expenses or advances to be reimbursed by Debtor to Secured
Party pursuant to this Security Agreement or the other Loan Documents which are
not paid on or prior to the date hereof shall be payable by Debtor to Secured
Party on demand. If at any time or times hereafter Secured Party: (a) employs
counsel for advice or other representation: (i) with respect to this Security
Agreement or the other Loan Documents; (ii) to represent Secured Party in any
litigation, contest, dispute, suit or proceeding or to commence, defend, or
intervene or to take any other action in or with respect to any litigation,
contest, dispute, suit, or proceeding (whether instituted by Secured Party,
Debtor, or any other Person) in any way or respect relating to this Security
Agreement; or (iii) to enforce any rights of Secured Party against Debtor or any
other Person under of this Security Agreement; (b) takes any action to protect,
collect, sell, liquidate, or otherwise dispose of any of the Collateral; and/or
(c) attempts to or enforces any of Secured Party’s rights or remedies under this
Security Agreement, the costs and expenses incurred by Secured Party in any
manner or way with respect to the foregoing, shall be part of the Obligations,
payable by Debtor to Secured Party on demand.

 

5.14         Termination. This Security Agreement and the Liens and security
interests granted hereunder shall not terminate until the termination of the
Credit Agreement and the commitments to make Loans thereunder and the full and
complete performance and satisfaction and payment in full of all the Obligations
(other than contingent indemnification obligations to the extent no claim giving
rise thereto has been asserted). Upon termination of this Security Agreement,
Secured Party shall also deliver to Debtor (at the sole expense of Debtor) such
UCC termination statements, certificates for terminating the liens on the Motor
Vehicles (if any) and such other documentation, without recourse, warranty or
representation whatsoever, as shall be reasonably requested by Debtor to effect
the termination and release of the Liens and security interests in favor of
Secured Party affecting the Collateral.

 

5.15         Reinstatement. This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against Debtor for liquidation or reorganization, should Debtor become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of Debtor’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

 

[SIGNATURE PAGE FOLLOWS]

 

16

 

 

IN WITNESS WHEREOF, Debtor and Secured Party have executed this Security
Agreement as of the date first above written.

 

  Debtor:       SOCIAL REALITY, INC.,   a Delaware corporation         By:    
Name:     Title:         Agreed and accepted:       Secured Party:       TCA
GLOBAL CREDIT MASTER FUND, LP         By: TCA Global Credit Fund GP, Ltd.   Its:
General Partner         By:       Robert Press, Director

 

17

 

 

Schedule 3.8 to Security Agreement

 

No Collateral is anywhere other than the primary place of business of Social
Reality located at 225 Santa Monica Blvd., 6th Floor, Santa Monica, CA 90401,
and 621 West Lake Street, Ste 225 Minneapolis, MN 55408

 

 

 

